Citation Nr: 1519905	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  13-24 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for an eating disorder. 

2.  Entitlement to an effective date earlier than October 18, 2010, for the grant of service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1976 to April 1982.  This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

The issue of entitlement to an effective date earlier than October 18, 2010, for the grant of service connection for PTSD is addressed in the REMAND that follows the below ORDER. 


FINDING OF FACT

The Veteran's eating disorder, diagnosed as binge-eating, was caused by her service-connected PTSD. 


CONCLUSION OF LAW

Binge-eating disorder is proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As explained below, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claim for service connection for an eating disorder.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2014).

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection may also be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Board notes that it has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran does not contend and the evidence does not suggest that service connection is warranted for an eating disorder because it was incurred in or aggravated by her active duty.  She does contend that service connection is warranted because her eating disorder was caused by her service-connected PTSD.  

Post service outpatient treatment records from the San Diego VA Medical Center (VAMC) show the Veteran has been diagnosed with and treated for a binge-eating disorder.  Therefore, the central question is whether the Veteran's current eating disorder was proximately caused or aggravated by her service-connected PTSD.  

During her January 2013 VA examination, the examiner determined the Veteran, "does not meet the criteria for an eating disorder."  Curiously, the Veteran's outpatient treatment notes show a lengthy history of treatment for an eating disorder, through participation in such programs as MOVE.  Additionally, the Board notes that the examiner completed a PTSD questionnaire at that time; however, there is no indication the examiner actually assessed the Veteran for an eating disorder.  As such, the Board has afforded this examination report minimal probative value. 

The Veteran's treating therapist subsequently submitted a report in December 2013.  At that time, the clinician stated she was the military sexual trauma (MST) specialist at the San Diego Vet Center, a position she had held for fifteen years.  In sum, the clinician stated the Veteran satisfied the clinical criteria for a binge-eating disorder as outlined in the DSM-V.  The examiner recounted the Veteran's history of binge eating, and then stated it was her opinion the Veteran's eating disorder developed as a way of coping with her anxiety related to her MST.  

The Veteran then underwent a VA eating disorders examination in June 2014.  Following an examination of the Veteran, the examiner also concluded the Veteran satisfied the criteria for a diagnosis of binge-eating disorder.  The examiner also concluded the Veteran's eating disorder is at least as likely as not proximately due to or the result of the Veteran's service connected PTSD.  The examiner explained the Veteran's binge eating is triggered by feelings of anxiety, often in response to reminders of her past trauma.  The examiner indicated the Veteran's eating disorder is a form of a coping and a self-defense mechanism related to her PTSD.  

The Board has found the private medical opinion and the report of the June 2014 VA examination supporting the claim to be the most probative evidence because the physicians reviewed the Veteran's pertinent history and properly supported the opinions provided.  The Board finds that the evidence in favor of the claim is clearly of greater weight than that against the claim.  Therefore, service connection is in order for the Veteran's eating disorder.


ORDER

Service connection for an eating disorder, diagnosed as binge-eating, is granted. 


REMAND

Relative to the Veteran's remaining issue of entitlement to an effective date earlier than October 18, 2010, for the grant of service connection for PTSD, the Veteran submitted a VA Form 9 that was received on February 5, 2014, indicating she desired a videoconference hearing before a Veterans Law Judge.  To date, she has not been scheduled for her requested hearing.  As the RO schedules videoconference hearings, this case is REMANDED to the RO for the following action:

The RO should schedule the Veteran for a video conference hearing in accordance with the docket number of her appeal.  

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


